Citation Nr: 9916903	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to March 
1966.  The appellant is the widow of the veteran.

This appeal arose from a July 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This case was remanded by the Board of 
Veterans' Appeals (Board) in January 1998 for additional 
development.  Following compliance with this remand, the 
appellant was notified by supplemental statements of the case 
dated in September 1998 and January 1999 that the denial of 
her claim was being confirmed.

The issue of entitlement to service-connection for multiple 
joint arthritis, degenerative disc disease of the spine and 
residuals of a concussion (claimed as headaches); the issues 
of increased evaluations for chronic low back strain with 
degenerative changes, varicose veins, residuals of a 
hemorrhoidectomy, scars on the scalp and bridge of the nose 
and the residuals of fractures of the 11th and 12th ribs; and 
the claim for individual unemployability (all for accrued 
purposes) will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran's cause of death, as noted on the death 
certificate, was cerebrovascular accident due to carotid 
artery stenosis.

2.  The veteran's service-connected varicose veins did not 
affect his cardiovascular system.

3.  Cardiovascular disease, to include hypertension, was not 
present in service, nor did it manifest to a compensable 
degree within one year of his separation.

4.  Cardiovascular disease, to include hypertension, first 
manifested several years after service, and is not 
etiologically related to the veteran's service-connected 
varicose veins.

5.  The veteran's service-connected varicose veins did not 
cause or combine in any way to accelerate his death, nor did 
it render him materially less able of resisting the disease 
process that caused death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and was not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The veteran's death certificate showed that the cause of 
death was cerebrovascular accident due to carotid artery 
stenosis.  No autopsy was performed.  At the time of his 
death, he was service-connected for the following:  varicose 
veins of the left lower extremity (assigned a 20 percent 
disability evaluation); the residuals of a fracture of the 
transverse process of L1, L3 and L4 with degenerative 
arthritis (assigned a 20 percent disability evaluation); a 
hemorrhoidectomy (assigned a 0 percent disability 
evaluation); scars of the scalp and bridge of the nose (each 
assigned a 0 percent disability evaluation); and the 
residuals of fractures of the 11th and 12th ribs (assigned a 0 
percent disability evaluation).

The service medical records revealed that the veteran's blood 
pressure reading at the time of his entrance onto active duty 
was 112/68.  An examination of his cardiovascular system was 
within normal limits.  In March 1963, his blood pressure 
reading was 128/90.  His March 1966 separation examination 
showed that his blood pressure was 120/86.  His 
cardiovascular examination was normal.

The veteran was examined by VA in May 1966.  His blood 
pressure reading was 122/74.  His cardiovascular system was 
noted to be normal.  He was hospitalized at a VA facility in 
June 1976 for the treatment of hemorrhoids.  He indicated 
that he had had rheumatic fever as a child, but had suffered 
from no residuals.  An examination of his heart revealed a 
Grade II/VI systolic ejection murmur heard best at the base 
with no gallops.

A VA hospitalization from August 1983 again noted the 
veteran's reported history of rheumatic fever as a child.  
The cardiovascular examination was normal.  He was then 
treated by VA on an outpatient basis between October 1987 and 
October 1991.  On October 16, 1987, his blood pressure was 
150/102.  This reading was noted again on December 18, 1987.  
Hypertension was diagnosed.  He was subsequently placed on 
medication.  On April 19, 1990 his blood pressure was 
160/108.  He was noted to be out of medication.  The 
examination of his heart was normal.  By October 25,1991, his 
blood pressure reading was 120/90 and his hypertension was 
noted to be controlled.

A January 1992 VA examination noted a blood pressure reading 
of 120/90.  His legs showed the residuals of varicose vein 
stripping.  There was no tenderness and there was no palpable 
cord.

The veteran was examined by VA in July 1993.  He stated that 
he had occasional numbness on the inside of the left thigh, 
which he believed to be related to the varicosities he had 
operated on in 1989.  He also noted cramps in the back of the 
thighs; these were noted to have no particular temporal 
relationship.  The objective examination noted that his 
carotid pulsations were 2/4 bilaterally and were free of 
bruits.  He had a history of hypertension which appeared to 
be under good control.  He was also status post varicose vein 
stripping with no recurrence.  The examination of his skin 
revealed multiple well healed scars on the left lower 
extremity consistent with his previous varicose vein 
stripping.  The cardiovascular examination noted the 
following blood pressure readings:  164/112 (sitting); 
168/100 (recumbent); 136/100 (standing); 160/102 (sitting 
after exercise); and 150/106 (two minutes after exercising).  
An examination for varicose veins was negative.  The 
diagnosis was hypertension.  He was informed that his 
readings were elevated and he was told of the importance of a 
follow-up appointment for the next day.

On February 23, 1994, the veteran presented to the emergency 
room of a private facility after an episode of dizziness.  It 
was noted that he had fallen out of his chair due to weakness 
of the left side of his body.  He was also noted to have had 
incontinence of the bowels.  His prior history of 
hypertension was referred to.  A carotid duplex ultrasound 
showed total occlusion of the right internal carotid artery 
and atherosclerotic changes of the right external carotid 
artery.  A CT scan of the head found a large cerebral 
infarction with cerebral edema.  A right cerebrovascular 
accident secondary to hypertension was diagnosed.  It was 
noted that his prognosis was not good.  His condition 
continued to deteriorate and he expired four days later, 
February 27, 1994.

In May 1998, this case was reviewed by a VA physician in 
order to determine whether or not the veteran's service-
connected varicose veins played any role in the veteran's 
death.  The examiner stated the following:

...I strongly believe that there was no role in 
veteran's death related to his postoperative 
varicose veins of his left lower extremity.  
Patient did have vein stripping performed and had 
subsequent hypertension develop several years after 
this occurred.  Hypertension is an arterial disease 
that is totally unaffected by a surgical procedure 
to remove the veins.  So thus, his hypertension is 
in no way related to his varicose veins or surgery 
for that problem.

Patient had significant cardiovascular disease, I'm 
sure worsened by his hypertension.  However, there 
is no relationship of cardiovascular disease of the 
arterial tree that is affected by varicose veins or 
any procedure to treat that problem.

The appellant then submitted an article retrieved from the 
internet.  This article noted that deep vein thrombosis is an 
uncommon but serious complication of varicose vein surgery 
and can very occasionally lead to detachment of a blood clot 
from veins in the leg and pelvic which then migrates to the 
heart and lungs (pulmonary embolus).  A major embolus can 
result in sudden cardiac arrest and death.

After a careful review of the entire claims file, it is found 
that entitlement to service connection for the cause of the 
veteran's death has not been established.  Initially, there 
is no evidence that cardiovascular disease, to include 
hypertension, was present in service; nor is there any 
evidence that this disease manifested to a compensable degree 
within one year of his separation from service.  The first 
notation of hypertension was not made until October 1987, 
some 21 years after his discharge.  Therefore, the Board 
finds no direct service incurrence or presumptive basis upon 
which to grant service connection for the veteran's death.

The appellant, however, has claimed that the veteran's 
service-connected varicose veins played a role in the 
development of the condition that ultimately caused his 
death.  She argued that the vein stripping resulted in 
circulatory problems that caused the hypertension to develop, 
which then contributed to his death.  A causal or etiological 
relationship between the veteran's service-connected varicose 
veins and his death from a cerebrovascular accident due to 
carotid artery stenosis, which had its onset many years after 
service, has not been shown.  There is no objective evidence 
that the veteran's varicose veins had any part in his death.  
This condition was not treated or mentioned during his final 
period of hospitalization, nor was it mentioned on the death 
certificate as playing any role in his death.  Moreover, a VA 
examiner, after reviewing the entire claims folder, had 
rendered the opinion that the varicose veins and the 
subsequent surgery therefor, had not contributed to the 
veteran's death.  Finally, the appellant has submitted an 
article which stated that blood clots from veins in the legs 
(which can occur after varicose vein surgery) can migrate to 
the heart and lungs (embolus) which can then result in sudden 
cardiac arrest and death.  However, there is no objective 
evidence that the veteran died as a result of such an 
embolus; rather, he died from a cerebrovascular accident 
(stroke).

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

A review of the record revealed that the RO denied 
entitlement to accrued benefits by the rating action issued 
in July 1994.  The appellant submitted a notice of 
disagreement in September 1994, which appears to disagree 
with the denials of accrued benefit claims.  However, the 
April 1995 statement of the case did not refer to these 
issues, nor did any subsequent supplemental statements of the 
case.  In order to cure this procedural defect, and in order 
to afford the appellant due process, this case must be 
remanded to the RO so that she can be provided a statement of 
the case which refers to the accrued benefit claims.  See 
38 C.F.R. § 19.9 (1998).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should issue the appellant a 
statement of the case which provides her 
with the laws and regulations pertaining 
to the denial of the following accrued 
benefit claims:

	a)  service connection for multiple 
joint arthritis, degenerative disc 
disease of the spine and the residuals of 
a concussion (claimed as headaches);

	b)  an increased evaluation for 
chronic low back strain with a history of 
a fracture of the transverse process of 
L1, 3, and 4 on the right with 
degenerative arthritis;

	c)  an increased evaluation for 
varicose veins of the left lower 
extremity;

	d)  a compensable evaluation for the 
residuals of fractures of the 11th and 
12th  right ribs;

	e)  a compensable evaluation for a 
scar on the occipital region of the 
scalp;

	f)  a compensable evaluation for a 
scar on the bridge of the nose; and

	g)  a total disability rating for 
compensation on the basis of individual 
unemployability.

This statement of the case should also 
include a VA Form 9, Appeal to Board of 
Veterans' Appeals, accompanied by 
instructions on perfecting a timely 
appeal as to these issues.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

The case should then be returned to the Board, if otherwise 
in order.  The appellant is free to furnish additional 
evidence while her case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

